DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external computer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  “the” should be changed to “a”,
Claim 1 recites the limitation "an external computer" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  “an” should be changed to “the”, This limitation is also confusing because it is not clear if there are to external computers used simultaneously to receive information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13, 15, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Freehill et al (US2021/0275074 A1) herein after (Freehill).
Claim 1,  Freehill discloses a sports performance sensing device, comprising: 
a housing, formed in a shape of a sports implement (baseball; paragraphs 0007, 0040) of a same weight and size as used in a game being played using the sports implement, the housing having an outer surface (cover 106; paragraph 0044);
a finger pressure sensor (108; paragraphs 0048-0050), formed of a pressure sensing fabric (one or more layers of the housing can be formed of a thin-film i.e. thin skin which is formed of a flexible film composed of, or otherwise include, a polymer material, such as thermoplastic polyurethane (TPU), but other materials may be used; paragraphs 0050, 0062, 0088, 0097) inside the outer surface of the housing (paragraph 007; the sensors are disposed on the core below the cover), sensing pressure over the outer surface of the housing, to sense at least finger pressure and finger placement over the outer surface of the housing; 
additional sensors (an inertial measurement unit such as a motion sensor(s) i.e. accelerometer, gyroscope and/or other motion sensors; paragraph 0067) that are located inside the housing, which detect movements of the housing and transmit information indicative of said movements of the housing to the external computer (paragraph 0068, 0069 and 0072; the sensor can communicate wired or wirelessly with an external computing device), wherein the additional sensors include at least one of an acceleration sensor (motion sensors 219; paragraphs 0010 and 0067) or spin data, spin rate, spin axis of motion or velocity data indicative of velocity of motion and/or trajectory of motion (paragraph 0071); and
circuitry inside the housing, receiving information from the finger pressure sensor, and transmitting the information to an external receiving computer (paragraph 0068, 0069 and 0072).
Freehill discloses (paragraph 0033) that the instrumented baseball (or other ball) has the look and feel of a real baseball (or other ball). For instance, the instrumented baseball (or other ball) may be capable of being thrown, and have the surface, inertial, and other apparent characteristics of a baseball (or other ball). I n these and other cases, the sensor elements and other active components of the instrumented baseball may be embedded despite the challenge of fitting the components inside the baseball. To the user, the instrumented ball may thus appear to be in all aspects (e.g., feel, weight, functionality, etc.) identical to a conventional, non-instrumented ball.  It is the examiner’s position that the sensor’s positioned within Freehill’s sports implement have been placed in such a manner that the weight distribution of the ball has not been compromised, since Freehill discloses that the integrity of the ball has been maintained in order to achieve the look and feel of a convention ball.  Nevertheless for the sake of argument, Freehill discloses the claimed device with the exception of expressly stating that the additional sensors are radially symmetrical to maintain radial symmetry of the sports implement. Common sense dictates that the arrangement of the additional sensors within the ball would be such that the overall distribute the weight of the sensors would be symmetrical, and it would have been obvious to do the same for Freehill’s implement given that Freehill teaches the desirability to maintain the feel, weight, functionality, etc. as a conventional non-instrumented ball.
Claim 2, Freehill shows the circuitry inside the housing includes at least a battery (paragraphs 0037, 0052), and a processor (paragraph 0059, control circuit 110 embedded with ball), and a wireless communication device (paragraph 0037), which receives information from the finger pressure sensor, and creates a finger pressure map indicating where the user is touching the housing and a pressure of touching locations where the user is touching the housing, where the finger pressure map is transmitted to the external computer and is displayed on the external computer (paragraphs 0055-0057).
Claim 3, Freehill shows the sports instrument is a ball (figure 1), the outer surface of the housing is a skin of the ball, and the additional sensors are radially symmetrical to maintain the radial symmetry of the ball.
Claim 5, Freehill further shows the external receiving computer runs a program that compares information received from the device for a specific sports operation, with other information from the same specific sports operation at other times (paragraphs 0055-0057).
Claim 6, Freehill further shows the ball is a baseball (figure 1), and the computer runs a program that compares specific parameters for throwing a specific type of pitch with other parameters received at other times first allowing that specific type of pitch (paragraph 0059), and wherein the additional sensors are located to maintain the radial symmetry of the baseball (note the comments made in claim 1). 
Claim 7, Freehill further shows the parameters are received are compared with other parameters from the same user throwing the same kind of pitch (paragraphs 0080, 0034, 0080-0082).
Claim 8, Freehill further shows the parameters are compared with other parameters from a different user throwing the same kind of pitch (the system includes a memory which stores collected information.  The system is capable of gathering information for one or more users and allowing the end user to compare and/or analyze results from various end users; paragraphs 0080, 0034, 0080-0082). 
Claim 9, Freehill further shows the parameters includes speeds and vectors of using the ball (paragraphs 0034, 0077).
Claim 10, Freehill further shows the parameters include at least spin rate, speed, acceleration and deceleration, and timing and release of finger pressure on the ball (paragraphs 0034, 0077, 0080-0082).
Claim 13, Freehill shows the parameters include at least spin rate, speed, acceleration and deceleration, and timing and release of finger pressure for throwing that specific distance (paragraphs 0012, 0034, 0071).
Claim 15, Freehill shows the outer surface of the housing is thinned relative to a conventional surface of a conventional housing by an amount to accommodate a thickness of the pressure sensing fabric (one or more layers of the housing can be formed of a thin-film i.e. thin skin which is formed of a flexible film composed of, or otherwise include, a polymer material, such as thermoplastic polyurethane (TPU), but other materials may be used; paragraphs 0050, 0062, 0088, 0097).  It is noted that in paragraphs 0049 and 0050 of the present application that the fabric is defined as a flex PCB or one of layers of the fabric, where the PCB board which can be flexed.  There is no other disclosure with regards to the “fabric”.  As can be seen below, PCB is a polyimide (PI) film which consist of a flexible polymer.  The material disclosed by the prior art is equivalent to the claimed fabric.  With regards to the outer surface being thinned, as noted above Freehill has expressly disclosed that the ball once put together has the feel, weight and functionality, etc. of a conventional ball.  Therefore, it is understood, in the process of achieving these results accommodations would have to be inherently made to the thickness of the ball, if not the ball would not have the fee, weight and functionality of a conventional ball.

    PNG
    media_image1.png
    338
    1050
    media_image1.png
    Greyscale

Claim 18, Freehill shows the outer surface of the housing is thinned relative to a conventional surface of a conventional housing by an amount to accommodate a thickness of the pressure sensing fabric (one or more layers of the housing can be formed of a thin-film i.e. thin skin which is formed of a flexible film composed of, or otherwise include, a polymer material, such as thermoplastic polyurethane (TPU), but other materials may be used; paragraphs 0050, 0062, 0088, 0097).  It is noted that in paragraphs 0049 and 0050 of the present application that the fabric is defined as a flex PCB or one of layers of the fabric, where the PCB board which can be flexed.  There is no other disclosure with regards to the “fabric”.  As can be seen below, PCB is a polyimide (PI) film which consist of a flexible polymer.  The material disclosed by the prior art is equivalent to the claimed fabric.  With regards to the outer surface being thinned, as noted above Freehill has expressly disclosed that the ball once put together has the feel, weight and functionality, etc. of a conventional ball.  Therefore, it is understood, in the process of achieving these results accommodations would have to be inherently made to the thickness of the ball, if not the ball would not have the fee, weight and functionality of a conventional ball.


    PNG
    media_image1.png
    338
    1050
    media_image1.png
    Greyscale

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Freehill et al (US2021/0275074 A1) herein after (Freehill) in view of Wu (US2019/0060735 A1).
Claim 11, Freehill discloses the claimed device with the exception of the computer running a program that compares specific parameters of throwing a specific distance with other parameters received at other times for allowing throwing that specific distance. However, as disclosed by Wu (paragraphs 0013, 0038, 0044, 0046, 0049, 0058) it is known in the art that a computer run a program that compares specific parameters of throwing i.e. pitching and pitching time configured over a period of time.  It would have been obvious to one of ordinary skill in the art to have used such a computer for Freehill’s device given that Wu teaches such are useful information to gather in order to have a more comprehensive data for comparison.
Claim 12, Freehill shows the parameters includes speeds (paragraphs 0034, 0071, 0077, 0080-0082).  Freehill discloses the claimed device with the exception of the parameters including vectors of throwing the ball.  However, as disclosed by Wu (paragraph 0052) it is known in the art to run a computer program that compares specific parameters of throwing i.e. pitching and pitching time configured over a period of time.  It would have been obvious to one of ordinary skill in the art to have used such a computer for Freehill’s device given that Wu teaches such are useful information to gather in order to have a more comprehensive data for comparison.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Freehill et al (US2021/0275074 A1) herein after (Freehill) in view of Vincent et al (US2012/0277040 A1) herein after (Vincent).
Claim 14, Freehill shows the circuit may use battery, or other power source and/or wireless communication. The ball includes a port for receiving wired connection i.e. marking on the ball which allows for charging.  Although not expressly disclosed, nevertheless it is understood that the battery when embedded in the ball has to be rechargeable, given that the figures show that wires enter through the port formed in the ball.  Nevertheless, for the sake of argument, Freehill does not expressly disclose the battery being rechargeable.  However, as disclosed by Vincent (paragraph 0111) it is known in the art to use a rechargeable battery. It would have been obvious to one of ordinary skill in the art to have used such a battery for Freehill’s device given that Vincent teaches such is a common manner to charge the internal components of a sports paraphernalia.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
09 November 2022